           Case 2:12-cr-20733-MFL-MAR ECF No. 66 filed 08/28/20                                          PageID.308              Page 1 of 1
OAO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                           Eastern                                 District of                                        Michigan


           UNITED STATES OF AMERICA                                             CONSENT ORDER GRANTING
                                                 Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                              V.
                    STEVIE MOORE                                                CASE NUMBER:                 12-cr-20733
                                               Defendant (s),

           Notice is hereby given that, subject to approval by the court,                Stevie Moore                                       substitutes
                                                                                                             (Party (s) Name)

Wade G. Fink                                                                    , State Bar No.       P78751                     as counsel of record in
                             (Name of New Attorney)

place of       Andrew Wise                                                                                                                                .
                                                             (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                      WADE FINK LAW, P.C.

           Address:                        370 E. Maple Road, Third Floor, Birmingham, MI, 48009

           Telephone:                      248-712-1054                                 Facsimile
           E-Mail (Optional):              wade@wadefinklaw.com


I consent to the above substitution.
Date:                            8/27/2020                                                        /s/ Stevie Moore (with consent)


I consent to being substituted.
                                8/27/2020                                                     /s/ Andrew Wise (with consent)
Date:

I consent to the above substitution.
                                8/27/2020                                                     /s/ Wade G. Fink
Date:



The substitution of attorney is hereby approved and so ORDERED.


Date:               August 28, 2020                                                        s/Matthew F. Leitman
                                                                                                                         Judge
